Exhibit 10.1





REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT, dated as of May 6, 2020 (the “Agreement”), by and
among US Foods Holding Corp., a Delaware corporation (the “Company”), and KKR
Fresh Aggregator L.P., a Delaware limited partnership (together with its
successors and assigns, the “Investor”).  The Investor and any other party that
may become a party hereto pursuant to Section 9(c) are referred to collectively
as the “Stockholders” and individually each as a “Stockholder”.


RECITALS


WHEREAS, the Company and the Investor are parties to the Investment Agreement,
dated as of April 21, 2020 (as amended from time to time, the “Investment
Agreement”), pursuant to which the Company is selling to the Investor, and the
Investor is purchasing from the Company, an aggregate of 500,000 shares of
Series A Preferred Stock (the “Series A Preferred Stock”), which is convertible
into shares of Common Stock;


WHEREAS, as a condition to the obligations of the Company and the Investor under
the Investment Agreement, the Company and the Investor are entering into this
Agreement for the purpose of granting certain registration and other rights to
the Stockholders.


NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:


AGREEMENT


1.          Definitions.  As used in this Agreement, the following capitalized
terms shall have the following respective meanings:


“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with
external legal counsel): (i) would be required to be made in any Registration
Statement or report filed with the SEC by the Company so that such registration
statement would not contain any untrue statement of material fact or omit to
state a material fact necessary in order to make the statements made therein, in
light of the circumstances under which they are made, not misleading; (ii) would
not be required to be made at such time but for the filing, effectiveness or
continued use of such Registration Statement; and (iii) the Company has a bona
fide business purpose for not disclosing publicly.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person.  For this purpose, “control” (including its correlative meanings,
“controlling”, “controlled by” and “under common control with”), with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of a Person, whether through the ownership of voting
securities, as trustee or executor, by contract or otherwise.



--------------------------------------------------------------------------------





“as converted basis” means (i) with respect to the outstanding shares of Common
Stock as of any date, all outstanding shares of Common Stock calculated on a
basis in which all shares of Common Stock issuable upon conversion of the
outstanding shares of Series A Preferred Stock (at the Conversion Rate in effect
on such date as set forth in the Certificate of Designations) are assumed to be
outstanding as of such date and (ii) with respect to any outstanding shares of
Series A Preferred Stock as of any date, the number of shares of Common Stock
issuable upon conversion of such shares of Series A Preferred Stock on such date
(at the Conversion Rate in effect on such date as set forth in the Certificate
of Designations).


“Business Day”  or “business day” means any day except a Saturday, a Sunday or
other day on which the SEC or banks in the City of New York are authorized or
required by law to be closed.


“Certificate of Designation” means the Certificate of Designations setting forth
voting powers, designations, preferences and relative, participating, optional
or other special rights, and the qualifications, limitations and restrictions of
the Series A Preferred Stock, dated as of May 4, 2020.


“Charitable Gifting Event” means any transfer by a Holder of Registrable
Securities, or any subsequent transfer by such Holder’s members, partners or
other employees, in connection with a bona fide gift to any Charitable
Organization made in connection with sales of Registrable Securities by a Holder
pursuant to an effective registration statement.


“Charitable Organization” means a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.


“Common Stock” means all shares currently or hereafter existing of the Company’s
common stock, par value $0.01 per share.


“Conversion Rate” has the meaning set forth in the Certificate of Designations.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.


“FINRA” means the Financial Industry Regulatory Authority.


“Holdback Period” means the period commencing on the date of an underwriters’
request (which shall be no earlier than four Business Days prior to the expected
“pricing” of the related underwritten offering) and continuing for not more than
90 calendar days after the date of the final prospectus (or final prospectus
supplement if the offering is made pursuant to a shelf registration), pursuant
to which such underwritten offering shall be made, or such lesser period as is
required by such underwriters (which shall also apply equally to all Holders).


“Holder” means any Stockholder holding Registrable Securities.


“Lock-Up Period” has the meaning set forth in the Investment Agreement.


2

--------------------------------------------------------------------------------





“NYSE” means the New York Stock Exchange.


“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any group comprised of two or more of the foregoing.


“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post- effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.


“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.


“Registrable Securities” means any Common Stock held by a Holder.  As to any
particular Registrable Securities, once issued, such securities shall cease to
be Registrable Securities when (i) they are sold pursuant to an effective
Registration Statement under the Securities Act, (ii) they are sold pursuant to
Rule 144 (or other exemption from registration under the Securities Act), (iii)
in the case of a Holder, all shares of Common Stock held by such Holder, on an
as converted basis, constitute less than 1% of all outstanding shares of Common
Stock and may be sold in a single day pursuant to, and in accordance with,
subsection (k) of Rule 144, (iv) they shall have ceased to be outstanding or
(v) they have been sold in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of the
securities.


“Registration Statement” means any registration statement of the Company filed
with the SEC under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.


“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.


“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act or the Exchange Act.


3

--------------------------------------------------------------------------------





“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the SEC promulgated thereunder.


2.             Incidental Registrations.


(a)          Right to Include Registrable Securities.  If, following the
expiration of the Lock-Up Period, the Company proposes to register its Common
Stock under the Securities Act (other than pursuant to a Registration Statement
filed by the Company on Form S‑4 or S‑8, or any successor or other forms
promulgated for similar purposes or filed solely in connection with an exchange
offer or any employee benefit or dividend reinvestment plan), whether or not for
sale for its own account, in a manner which would permit registration of
Registrable Securities for sale to the public under the Securities Act, it will,
at each such time, give prompt written notice to all Holders of Registrable
Securities of its intention to do so and of such Holders’ rights under this
Section 2.  Upon the written request of any such Holder made within
seven calendar days after the receipt of any such notice (which request shall
specify the Registrable Securities intended to be disposed of by such Holder),
the Company will use its reasonable best efforts to effect the registration
under the Securities Act of all Registrable Securities which the Company has
been so requested to register by the Holders thereof, to the extent required to
permit the disposition of the Registrable Securities so to be registered;
provided that (i) if, at any time after giving written notice of its intention
to register any securities and prior to the effective date of the Registration
Statement filed in connection with such registration, the Company shall
determine for any reason not to proceed with the proposed registration of the
securities to be sold by it, the Company may, at its election, give written
notice of such determination to each Holder of Registrable Securities and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration (but not from its obligation to
pay the registration expenses pursuant to Section 6 hereof in connection
therewith), without prejudice to the rights of the Holders of Registrable
Securities to request that such registration be effected as a registration under
Section 3, and (ii) if such registration involves an underwritten offering, all
Holders of Registrable Securities requesting to be included in the Company’s
registration and to participate in the underwritten offering must sell their
Registrable Securities to the underwriters selected by the Company on the same
terms and conditions as apply to the Company, with such differences, including
any with respect to indemnification and liability, as are customary in combined
primary and secondary offerings by the Company and the Investor.  If a
registration requested pursuant to this Section 2(a) involves an underwritten
public offering, any Holder of Registrable Securities requesting to be included
in such registration may elect, in writing at least two business days prior to
the effective date of the Registration Statement filed in connection with such
registration or, in the case of a takedown from a Shelf Registration Statement,
prior to the launch of such takedown, not to register such securities in
connection with such registration.  The Company shall not be required to
maintain the effectiveness of the Registration Statement for a registration
requested pursuant to this Section 2(a) beyond the earlier to occur of
(i) 180 calendar days after the effective date thereof and (ii) consummation of
the distribution by the Holders of the Registrable Securities included in such
Registration Statement.  Any Holder of Registrable Securities who has elected to
sell Registrable Securities in an offering pursuant to this Section 2 shall be
permitted to withdraw from such registration by written notice to the Company if
the price to the public at which the Registrable Securities are proposed to be
sold will be less than 90% of the average closing price of the class of stock
being sold in the offering during the 10 trading days preceding the date on
which the notice of such offering was given pursuant to this Section 2(a).


4

--------------------------------------------------------------------------------





(b)          Priority in Incidental Registrations.  The Company shall use
reasonable efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering to permit Holders of Registrable Securities who
have requested to include Registrable Securities in such offering to include in
such offering all Registrable Securities so requested to be included on the same
terms and conditions as any other shares of capital stock, if any, of the
Company included in the offering.  Notwithstanding the foregoing, if the
managing underwriter or underwriters of such underwritten offering have informed
the Company in writing that it is their good faith opinion that the total amount
of securities that are intended to be included in such offering is such as to
adversely affect the success of such offering (including adversely affect the
per-share offering price), then the amount of securities to be offered shall be
reduced to the amount recommended by such managing underwriter or underwriters
in its or their good faith opinion, which will be allocated in the following
order of priority: (i) first, the securities to be proposed to be sold by the
Company for its own account, (ii) second, the Registrable Securities of the
Investor, (iii) third, the Registrable Securities of the Holders other than the
Investor that have requested to participate in such underwritten offering,
allocated pro rata among such Holders on the basis of the percentage of the
Registrable Securities requested to be included in such underwritten offering by
such Holders and (iv) fourth, for the account of any other holders of Common
Stock that have requested to be included in such underwritten offering as a
result of registration rights or otherwise.


3.             Registration on Request.


(a)          Request by the Demand Party.  Subject to the following paragraphs
of this Section 3(a), each Holder shall have the right, by delivering a written
notice to the Company, to require the Company to register, at any time following
the expiration of the Lock-Up Period and pursuant to the terms of this
Agreement, under and in accordance with the provisions of the Securities Act,
the number of Registrable Securities of such Holder requested to be so
registered pursuant to the terms of this Agreement (any such written notice, a
“Demand Notice”, any such registration, a “Demand Registration” and any such
Holder, a “Demand Party”); provided, however, that a Demand Notice may only be
made if the sale of the Registrable Securities requested to be registered by
such Holder is reasonably expected to result in aggregate gross cash proceeds in
excess of $75,000,000 (without regard to any underwriting discount or
commission); provided, further, that the Company shall not be obligated to file
a registration statement relating to any registration request under this Section
3(a), (i) within the period or such shorter period as may be specified by the
Company’s insider trading policy as applicable to Company employees generally
(the “Quarterly Blackout Period”) commencing 14 calendar days prior to and
ending two calendar days following the Company’s scheduled earnings release for
any fiscal quarter or year or (ii) within a period of 90 calendar days after the
effective date of any other registration statement relating to any registration
request under this Section 3(a); provided, further, that nothing in this Section
3(a) or elsewhere herein shall be construed as limiting the frequency by which a
Holder may effect a Shelf Underwritten Offering or Non-Underwritten Shelf
Take-Down pursuant to Section 3(f).  Following receipt of a Demand Notice for a
Demand Registration in accordance with this Section 3(a), the Company shall use
its reasonable best efforts to file a Registration Statement as promptly as
practicable within 10 calendar days and shall use its reasonable best efforts to
cause such Registration Statement to be declared effective under the Securities
Act as promptly as practicable after the filing thereof.


5

--------------------------------------------------------------------------------





No Demand Registration shall be deemed to have occurred for purposes of this
Section 3 if (i) the Registration Statement relating thereto (x) does not become
effective, (y) is not maintained effective for the period required pursuant to
this Section 3 or (z) the offering of the Registrable Securities pursuant to
such Registration Statement is subject to a stop order, injunction, or similar
order or requirement of the SEC during such period, in which case, such
requesting Holder of Registrable Securities shall be entitled to an additional
Demand Registration in lieu thereof, (ii) more than 90% of the Registrable
Securities requested by the Demand Party to be included in the registration are
not so included pursuant to Section 3(b)  or (iii) in the case of a Demand
Registration for an underwritten offering, the conditions to closing specified
in any underwriting agreement, purchase agreement or similar agreement entered
into in connection with the registration relating to such request are not
satisfied (other than as a result of a material default or breach thereunder by
such Demand Party) or otherwise waived by such Demand Party; provided that the
Company’s obligation to pay the registration expenses pursuant to Section 6
hereof in connection therewith shall still apply.


As promptly as practicable within two calendar days after receipt by the Company
of a Demand Notice in accordance with this Section 3(a), the Company shall give
written notice (the “Demand Follow-up Notice”) of such Demand Notice to all
other Holders of Registrable Securities and shall, subject to the provisions of
Section 3(b) hereof, include in such registration all Registrable Securities
with respect to which the Company received written requests for inclusion
therein within five calendar days after such Demand Follow-up Notice is given by
the Company to such Holders, provided that the Company shall not provide a
Demand Follow-up Notice to any other Holder of Registrable Securities or holder
of the Company’s equity securities in the case of a sale of Registrable
Securities by the Investor to one or several purchasers pursuant to a Shelf
Underwritten Offering by means of a bought deal, a block trade or a similar
transaction that is an underwritten offering (a “Block Sale”).


All requests made pursuant to this Section 3 will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof.


The Company shall be required to maintain the effectiveness of the Registration
Statement with respect to any Demand Registration for a period of at least 180 
calendar days after the effective date thereof or such shorter period during
which all Registrable Securities included in such Registration Statement have
actually been sold; provided, however, that such period shall be extended for a
period of time equal to the period the Holder of Registrable Securities refrains
from selling any securities included in such Registration Statement at the
request of the Company or an underwriter of the Company pursuant to the
provisions of this Agreement.


(b)          Priority on Demand Registration.  If any of the Registrable
Securities registered pursuant to a Demand Registration are to be sold in a firm
commitment underwritten offering, and the managing underwriter or underwriters
advise the Holders of such securities in writing that in its or their good faith
opinion the total number or dollar amount of Registrable Securities proposed to
be sold in such offering is such as to adversely affect the success of such
offering (including, without limitation, securities proposed to be included by
other Holders of securities entitled to include securities in such Registration
Statement pursuant to incidental or piggyback registration rights), then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities that in the good faith opinion of such
managing underwriter or underwriters can be sold without adversely affecting
such offering, and such number of Registrable Securities shall be allocated as
follows, unless the underwriter or underwriters require a different allocation:


6

--------------------------------------------------------------------------------





(i)          first, to the Investor until all Registrable Securities requested
for registration by the Investor have been included in such registration;


(ii)         second, to any Holders other than the Investor requesting such
Demand Registration (whether pursuant to a Demand Notice or pursuant to
incidental or piggyback registration rights) among such Holders pro rata on the
basis of the percentage of Registrable Securities owned by each such Holder
relative to the number of Registrable Securities owned by all such Holders;


(iii)        third, the securities for which inclusion in such Demand
Registration, as the case may be, was requested by any other holders of Common
Stock as a result of registration rights or otherwise; and


(iv)        fourth, the securities for which inclusion in such Demand
Registration was requested by the Company.


(c)         Cancellation of a Demand Registration.  Each Demand Party and the
Holders of a majority of the Registrable Securities which are to be registered
in a particular offering pursuant to this Section 3 shall have the right, prior
to the effectiveness of the Registration Statement, to notify the Company that
it or they, as the case may be, has or have determined that such Registration
Statement be abandoned or withdrawn, in which event the Company shall abandon or
withdraw such registration statement.  Any Holder who has elected to sell
Registrable Securities in an underwritten offering pursuant to this Section 3
(including the Demand Party of such Demand Registration) shall be permitted to
withdraw from such registration by written notice to the Company if the price to
the public at which the Registrable Securities are proposed to be sold will be
less than 90% of the average closing price of the class of stock being sold in
the offering during the 10 trading days preceding the date on which the Demand
Notice of such offering was given pursuant to Section 3(a).


(d)         Postponements in Requested Registrations.   If the Company shall at
any time furnish to the Holders a certificate signed by its chairman of the
board, chief executive officer, or president stating that the filing of a
Registration Statement or conducting a Shelf Underwritten Offering or
Non-Underwritten Shelf Take-Down would, in the good faith judgment of the Board
of Directors of the Company (after consultation with external legal counsel),
(i) require the Company to make an Adverse Disclosure or (ii) materially
interfere with any material proposed acquisition, disposition, financing,
reorganization, recapitalization or similar transaction involving the Company or
any of its subsidiaries then under consideration, the Company may postpone the
filing (but not the preparation) of a Registration Statement or the commencement
of a Shelf Underwritten Offering, as applicable, required by this Section 3
until such circumstance is no longer continuing but not to exceed 90 days (such
period, a “Postponement Period”); provided that the Company shall at all times
in good faith use its commercially reasonable best efforts to cause any
Registration Statement required by this Section 3 to be filed as soon as
possible or any Shelf Underwritten Offering to be conducted as soon as possible,
as applicable; provided, further, that the Company shall not be permitted to
commence a Postponement Period pursuant to this Section 3(d) more than once in
any 180‑day period.  The Company shall promptly give the Holders requesting
registration thereof or that delivered a Take-Down Notice, as applicable,
pursuant to this Section 3 written notice of any postponement made in accordance
with the preceding sentence.


7

--------------------------------------------------------------------------------





(e)         Shelf Registration Statement.


(i)          No later than the expiration of the Lock-Up Period, the Company
shall file with the SEC a shelf Registration Statement (on Form S-3 to the
extent permissible) (a “Shelf Registration Statement”) covering the resale of
all Registrable Securities, and shall use reasonable best efforts to cause such
registration statement to become effective no later than the expiration of the
Lock-Up Period.  Upon filing the Shelf Registration Statement, the Company shall
use its reasonable best efforts to keep such Shelf Registration Statement
effective with the SEC at all times and to re-file such Shelf Registration
Statement upon its expiration, and subject to Sections 3(f) and (g), to
cooperate in any shelf take-down, whether or not underwritten, by amending or
supplementing the Prospectus related to such Shelf Registration Statement as may
be reasonably requested by the Holders of Registrable Securities or as otherwise
required, until such time as all Registrable Securities that could be sold in
such Shelf Registration Statement have been sold or are no longer outstanding.


(ii)         If the Company is a well-known seasoned issuer (as defined in Rule
405) (a “WKSI”) at a time when it is obligated to file a Shelf Registration
Statement pursuant to this Agreement, the Company shall file an automatic shelf
registration statement (as defined in Rule 405 of the Securities Act) on Form
S-3 (an “Automatic Shelf Registration Statement”) in accordance with the
requirements of the Securities Act and the rules and regulations of the SEC
thereunder, that covers the Registrable Securities. The Company shall pay the
registration fee for all Registrable Securities to be registered pursuant to an
Automatic Shelf Registration Statement at the time of filing of the Automatic
Shelf Registration Statement and shall not elect to pay any portion of the
registration fee on a deferred basis. If at any time following the filing of an
Automatic Shelf Registration Statement when the Company is required to
re-evaluate its WKSI status the Company determines that it is not a WKSI, the
Company shall use its reasonable best efforts to post-effectively amend the
Automatic Shelf Registration Statement to a Shelf Registration Statement that is
not automatically effective or file a new Shelf Registration Statement.


8

--------------------------------------------------------------------------------





(iii)        To the extent that the Company becomes ineligible to use Form S-3,
the Company shall file a “shelf” registration statement on Form S-1 registering
the Registrable Securities for resale not later than 45 calendar days after the
date of such ineligibility and use its reasonable best efforts to have such
registration statement declared effective as promptly as practicable.


(f)          Shelf-Take Downs.  At any time that a Shelf Registration Statement
covering Registrable Securities pursuant to Section 2 or Section 3 is effective,
the Investor may, deliver a written notice to the Company (a “Take-Down Notice”)
stating that it intends to effect an underwritten offering (a “Shelf
Underwritten Offering”) or other non-underwritten sale (a “Non-Underwritten
Shelf Take-Down”) of all or part of its Registrable Securities included by it on
the Shelf Registration Statement, then, the Company shall amend or supplement
the Shelf Registration Statement as may be necessary in order to enable such
Registrable Securities to be distributed pursuant to the Shelf Underwritten
Offering (taking into account the inclusion of Registrable Securities by any
other holders pursuant to Section 3(b)) or Non-Underwritten Shelf Take-Down;
provided, however that the Holders of Registrable Securities may not, without
the Company’s prior written consent, (i) launch a Shelf Underwritten Offering
the anticipated gross cash proceeds of which shall be less than $75,000,000
(unless the Holders are proposing to sell all of their remaining Registrable
Securities), (ii) launch more than three Shelf Underwritten Offerings at the
request of the Holders within any 365-day period or (iii) launch a Shelf
Underwritten Offering within the Quarterly Blackout Period.   The Investor shall
be entitled to deliver an unlimited number of Take-Down Notices to effect a
Non-Underwritten Shelf Take-Down with respect to the Registrable Securities held
by the Investor in addition to the other registration rights provided in Section
2 and this Section 3.  In connection with any Shelf Underwritten Offering:


(i)          the Company shall also as promptly as practicable within two
business days deliver the Take-Down Notice to all other Holders with Registrable
Securities included on such Shelf Registration Statement and permit each Holder
to include its Registrable Securities included on the Shelf Registration
Statement in the Shelf Underwritten Offering if such Holder notifies the Company
(who shall notify the Investor) within two business days after delivery of the
Take-Down Notice to such Holder, provided that the Company shall not provide a
Take-Down Notice to any other Holder of Registrable Securities or holder of the
Company’s equity securities in the case of a Block Sale by the Investor; and


(ii)         in the event that the underwriter advises the Company (who shall
notify the Investor) in its good faith opinion that the total number or dollar
amount of Registrable Securities proposed to be sold in such offering is such as
to adversely affect the success of such offering (including an adverse effect on
the per -share offering price), the underwriter may limit the number of shares
which would otherwise be included in such Shelf Underwritten Offering in the
same manner as described in Section 3(b) with respect to a limitation of shares
to be included in a registration.


(g)         Selection of Underwriters.  If a requested registration pursuant to
this Section 3 involves an underwritten offering, the investment banker(s) and
manager(s) and lead investment banker(s) and manager(s) to administer the
offering shall be chosen by the Demand Party, provided that if a Holder other
than the Investor is the Demand Party, the investment banker(s) and manager(s)
and lead investment banker(s) and manager(s) to administer the offering shall be
chosen by the Investor, provided; further, that if a Holder other than the
Demand Party will sell at least 50% of the Registrable Securities proposed to be
sold in such offering and the Investor is not participating in such offering,
the investment banker(s) and manager(s) and lead investment banker(s) and
manager(s) shall be chosen by such other Holder (such other Holder, if any, the
“Lead Holder”), in each case subject to the approval of the Company (not to be
unreasonably delayed or withheld).  If the offering is underwritten, the right
of any Holder to registration pursuant to this Section 3 will be conditioned
upon such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting (unless otherwise agreed by
the Demand Party), and each such Holder will (together with the Company and the
other Holders distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting (including pursuant to the terms of
any over-allotment or “green shoe” option requested by the managing
underwriter(s)); provided that (x) no Holder shall be required to sell more than
the number of Registrable Securities that such Holder has requested the Company
to include in any registration and (y) if any Holder disapproves of the terms of
the underwriting, such Holder may elect to withdraw prior to launching the
applicable underwritten offering by written notice to the Company, the managing
underwriter or underwriters and, in connection with an underwritten registration
pursuant to this Section 3, the Demand Party.


9

--------------------------------------------------------------------------------





4.          Registration Procedures.  If and whenever the Company is required to
use its reasonable best efforts to effect the registration of any Registrable
Securities under the Securities Act as provided in Section 2 and Section 3
hereof, the Company shall effect such registration to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof, and pursuant thereto the Company shall cooperate in the
sale of the securities and shall, as expeditiously as possible:


(a)         prepare and file, in each case as promptly as practicable, with the
SEC a Registration Statement or Registration Statements on such form as shall be
available for the sale of the Registrable Securities by the Holders thereof or
by the Company in accordance with the intended method or methods of distribution
thereof, make all required filings with FINRA and use its reasonable best
efforts to cause such Registration Statement to become effective as soon as
practicable and to remain effective as provided herein; provided, however, that
before filing a Registration Statement or Prospectus or any amendments or
supplements thereto (including any free writing prospectuses under Rule 433
under the Securities Act (each a “Free Writing Prospectus”) and including such
documents that would be incorporated or deemed to be incorporated therein by
reference), the Company shall furnish or otherwise make available to the Holders
of the Registrable Securities covered by such Registration Statement, their
counsel and the managing underwriters, if any, copies of all such documents
proposed to be filed, which documents will be subject to the reasonable review
and comment of such counsel, and such other documents reasonably requested by
such counsel, including any comment letter from the SEC, and, if requested by
such counsel, provide such counsel reasonable opportunity to participate in the
preparation of such Registration Statement and each Prospectus included therein
and such other opportunities to conduct a reasonable investigation within the
meaning of the Securities Act, including reasonable access to the Company’s
books and records, officers, accountants and other advisors.  The Company shall
not file any such Registration Statement or Prospectus or any amendments or
supplements thereto (including any Free Writing Prospectuses and including such
documents that, upon filing, would be incorporated or deemed to be incorporated
by reference therein) with respect to a Demand Registration to which the Demand
Party, the Holders of a majority of the Registrable Securities covered by such
Registration Statement, or their counsel, or the managing underwriters, if any,
shall reasonably object, in writing, on a timely basis, unless, in the opinion
of the Company, such filing is necessary to comply with applicable law;


10

--------------------------------------------------------------------------------





(b)         subject to Section 3(e), prepare and file with the SEC such
amendments, post-effective amendments and supplements to each Registration
Statement and the Prospectus used in connection therewith and such Free Writing
Prospectuses and Exchange Act reports as may be necessary to keep such
Registration Statement continuously effective during the period provided herein
and comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all Registrable Securities covered by such
Registration Statement; and cause the related Prospectus to be supplemented by
any Prospectus supplement as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of the Registrable Securities
covered by such Registration Statement, and as so supplemented to be filed
pursuant to Rule 424 (or  any similar provisions then in force) under the
Securities Act, in each case, until such time as all of such securities have
been disposed of in accordance with the intended method or methods of
disposition by the seller or sellers thereof set forth in such Registration
Statement;


(c)         notify each selling Holder of Registrable Securities, its counsel
and the managing underwriters, if any, promptly, and (if requested by any such
Person) confirm such notice in writing, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment or any Free Writing Prospectus has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective, (ii) of any request by the SEC or
any other federal or state governmental authority for amendments or supplements
to a Registration Statement or related Prospectus or for additional information,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose, (iv) if at any time the Company has reason to believe that the
representations and warranties of the Company contained in any agreement
(including any underwriting agreement) contemplated by Section 4(n) below cease
to be true and correct, (v) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose, and (vi) of
the happening of any event that makes any statement made in such Registration
Statement, related Prospectus, Free Writing Prospectus, amendment or supplement
thereto or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in such Registration Statement, Prospectus or documents so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, not misleading, and that in the
case of the Prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading (which notice shall notify the selling Holders only of the
occurrence of such an event and shall provide no additional information
regarding such event to the extent such information would constitute material
non-public information);


11

--------------------------------------------------------------------------------





(d)         use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement, or the lifting
of any suspension of the qualification (or exemption from qualification) of any
of the Registrable Securities for sale in any jurisdiction at the earliest date
reasonably practical;


(e)         if requested by the managing underwriters, if any, the Demand Party
with respect to the offering or the Holders of a majority of the then issued and
outstanding Registrable Securities being sold in connection with an underwritten
offering, promptly include in a Prospectus supplement or post-effective
amendment such information as the managing underwriters, if any, or such Demand
Party or Holders, as the case may be, may reasonably request in order to permit
the intended method of distribution of such Registrable Securities and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as practicable after the Company has received such request; provided,
however, that the Company shall not be required to take any actions under this
Section 4(e) that are not, in the opinion of counsel for the Company, in
compliance with applicable law;


(f)         deliver to each selling Holder of Registrable Securities, its
counsel, and the underwriters, if any, without charge, as many copies of the
Prospectus or Prospectuses (including each form of Prospectus) and each
amendment, supplement or post-effective amendment thereto as such Persons may
reasonably request from time to time in connection with the distribution of the
Registrable Securities; and the Company, subject to the last paragraph of this
Section 4, hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders of Registrable Securities and
the underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any such amendment or
supplement thereto;


(g)         prior to any public offering of Registrable Securities, use its
reasonable best efforts to register or qualify or cooperate with the selling
Holders of Registrable Securities, the underwriters, if any, and their
respective counsel in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “Blue Sky” laws of such
jurisdictions within the United States as any seller or underwriter reasonably
requests in writing and to keep each such registration or qualification (or
exemption therefrom) effective during the period such Registration Statement is
required to be kept effective and to take any other action that may be necessary
or advisable to enable such Holders of Registrable Securities to consummate the
disposition of such Registrable Securities in such jurisdiction in accordance
with the intended method or methods of disposition thereof; provided, however,
that the Company will not be required to (i) qualify generally to do business in
any jurisdiction where it is not then so required to qualify but for this
paragraph (g) or (ii) take any action that would subject it to general service
of process in any such jurisdiction where it is not then so subject (other than
service of process in connection with such registration or qualification or any
sale of Registrable Securities in connection therewith);


12

--------------------------------------------------------------------------------





(h)         cooperate with the selling Holders of Registrable Securities and the
managing underwriters, if any, to facilitate the timely preparation and delivery
of certificates (not bearing any legends) representing Registrable Securities to
be sold after receiving written representations from each Holder of such
Registrable Securities that the Registrable Securities represented by the
certificates so delivered by such Holder will be transferred in accordance with
the Registration Statement, and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters, if any,
or Holders may request;


(i)          use its reasonable best efforts to cause the Registrable Securities
covered by the Registration Statement to be registered with or approved by such
other governmental agencies or authorities within the United States as may be
necessary in light of the business or operations of the Company to enable the
seller or sellers thereof or the managing underwriters, if any, to consummate
the disposition of such Registrable Securities, in accordance with the intended
method or methods thereof, except as may be required solely as a consequence of
the nature of such selling Holder’s business, in which case the Company will
cooperate in all reasonable respects with the filing of such Registration
Statement and the granting of such approvals, as may be necessary to enable the
seller or sellers thereof or the underwriters, if any, to consummate the
disposition of such Registrable Securities in accordance with the intended
method or methods thereof;


(j)          upon the occurrence of any event contemplated by Section 4(c)(vi)
above, promptly prepare a supplement or post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities being sold thereunder, such Prospectus will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;


(k)         prior to the effective date of the Registration Statement relating
to the Registrable Securities, provide a CUSIP number for the Registrable
Securities;


13

--------------------------------------------------------------------------------





(l)          provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such Registration Statement from and
after a date not later than the effective date of such Registration Statement
(and in connection therewith, if reasonably required by the Company’s transfer
agent, the Company will cause an opinion of counsel as to the effectiveness of
the Registration Statement to be delivered to such transfer agent, together with
any other authorizations, certificates and directions reasonably required by the
transfer agent which authorize and direct the transfer agent to issue such
Registrable Securities without any legend upon sale by the Holder or the
underwriter or managing underwriter of an underwritten offering of Registrable
Securities, if any, of such Registrable Securities under the Registration
Statement);


(m)        use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be listed on the NYSE or
other national securities exchange on which the Common Stock is then listed,
prior to the effectiveness of such Registration Statement (or, if no Common
Stock issued by the Company is then listed on any securities exchange, use its
reasonable best efforts to cause such Registrable Securities to be so listed on
the NYSE or NASDAQ, as determined by the Company);


(n)        enter into such agreements (including an underwriting agreement in
form, scope and substance as is customary in underwritten offerings) and take
all such other actions reasonably requested by the Demand Party or the Holders
of a majority of the Registrable Securities being sold in connection therewith
(including those reasonably requested by the managing underwriters, if any) to
expedite or facilitate the disposition of such Registrable Securities, and in
such connection, whether or not an underwriting agreement is entered into and
whether or not the registration is an underwritten registration, (i) make such
representations and warranties to the Holders of such Registrable Securities and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by issuers to underwriters in
underwritten offerings, and, if true, confirm the same if and when requested,
(ii) use its reasonable best efforts to furnish to the selling Holders and the
underwriters, if any, opinions of outside counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters, if any), addressed to each
of the underwriters, if any, covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such counsel and underwriters, (iii) use its reasonable
best efforts to obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement) who have certified the financial statements included in such
Registration Statement, addressed to each selling Holder of Registrable
Securities (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and each of the
underwriters, if any, such letters to be in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
underwritten offerings, (iv) if an underwriting agreement is entered into, the
same shall contain indemnification provisions and procedures substantially to
the effect set forth in Section 8 hereof with respect to all parties to be
indemnified pursuant to said Section except as otherwise agreed by the Holders
and (v) deliver such documents and certificates as may be reasonably requested
by the Demand Party, the Holders of a majority of the Registrable Securities
being sold pursuant to such Registration Statement, its or their counsel or the
managing underwriters, if any, to evidence the continued validity of the
representations and warranties made pursuant to Section 4(n)(i) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Company.  The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder;


14

--------------------------------------------------------------------------------





(o)         make available for inspection by a representative of the selling
Holders of Registrable Securities, any underwriter participating in any such
disposition of Registrable Securities, if any, and any attorneys or accountants
retained by such selling Holders or underwriter, at the offices where normally
kept, during reasonable business hours, all financial and other records,
pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the officers, directors and employees of the Company and
its subsidiaries to supply all information in each case reasonably requested by
any such representative, underwriter, attorney or accountant in connection with
such Registration Statement; provided, however, that any information that is not
generally publicly available at the time of delivery of such information shall
be kept confidential by such Persons unless (i) disclosure of such information
is required by court or administrative order, (ii) disclosure of such
information, in the opinion of counsel to such Person, is required by law or
applicable legal process, or (iii) such information becomes generally available
to the public other than as a result of a disclosure or failure to safeguard by
such Person.  In the case of a proposed disclosure pursuant to (i) or (ii)
above, such Person shall be required to give the Company written notice of the
proposed disclosure prior to such disclosure and, if requested by the Company,
assist the Company in seeking to prevent or limit the proposed disclosure. 
Without limiting the foregoing, no such information shall be used by such Person
as the basis for any market transactions in securities of the Company or its
subsidiaries in violation of law;


(p)         cause its officers, including its executive officers, to use their
reasonable best efforts to support the marketing of the Registrable Securities
covered by the Registration Statement (including, without limitation,
participation in “road shows” and other customary marketing activities) taking
into account the Company’s business needs;


(q)         cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;


(r)          otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least twelve months beginning with the first day of the Company’s
first full calendar quarter after the effective date of the Registration
Statement, which earnings statement will satisfy the provisions of Section 11(a)
of the Securities Act and Rule 158 thereunder; and


15

--------------------------------------------------------------------------------





(s)         cooperate with the Holders of Registrable Securities subject to the
Registration Statement and with the underwriter(s) or agent participating in the
distribution, if any, to facilitate any Charitable Gifting Event and to prepare
and file with the SEC such amendments and supplements to such Registration
Statement and the Prospectus used in connection therewith as may be necessary to
permit any such recipient Charitable Organization to sell in the underwritten
offering if it so elects.


The Company may require each Holder of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing and the Company may exclude from
such registration the Registrable Securities of any Holder who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.


The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the Prospectus or any Free Writing Prospectus used in connection
therewith, that refers to any Holder of Registrable Securities covered thereby
by name, or otherwise identifies such Holder as the holder of any securities of
the Company, without the consent of such Holder, such consent not to be
unreasonably withheld or delayed, unless and to the extent such disclosure is
required by law.


If the Company files any Shelf Registration Statement for the benefit of the
holders of any of its securities other than the Holders of Registrable
Securities, the Company agrees that it shall use its reasonable best efforts to
include in such registration statement such disclosures as may be required by
Rule 430B under the Securities Act (referring to the unnamed selling security
holders in a generic manner by identifying the initial offering of the
securities to the Holders) in order to ensure that such Holders may be added to
such Shelf Registration Statement at a later time through the filing of a
Prospectus supplement rather than a post-effective amendment.


Notwithstanding any provision hereof to the contrary, to the extent that any pro
rata or other allocation or reduction of Registrable Securities is required
pursuant to Sections 2(b), 3(b), 3(g)(ii) or any other section herein, (i) all
Registrable Securities transferred by a Holder of Registrable Securities to a
Charitable Organization in connection with an underwritten offering for which
such pro rata or other allocation is required shall be included in the number of
Registrable Securities deemed to be held by each Holder of Registrable
Securities (or deemed to be included in such Holder’s request for inclusion of
Registrable Securities) for purposes of calculating such Holder’s pro rata
allocation or reduction in such underwritten offering and (ii) the number of
Registrable Securities that a Holder is otherwise entitled to include in such
underwritten offering shall be reduced by the number of Registrable Securities
transferred by such Holder to a Charitable Organization in connection with such
underwritten offering.


16

--------------------------------------------------------------------------------





Each Holder of Registrable Securities agrees if such Holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 4(c)(ii), 4(c)(iii), 4(c)(iv), 4(c)(v) or 4(c)(vi) hereof, such Holder
will forthwith discontinue disposition of such Registrable Securities covered by
such Registration Statement or Prospectus until such Holder’s receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 4(j)
hereof, or until it is advised in writing by the Company that the use of the
applicable Prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 3 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the Holder is required to discontinue disposition of such
securities.


5.          Indemnification.


(a)          Indemnification by the Company.  The Company shall, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by law, each Holder of Registrable Securities whose Registrable
Securities are covered by a Registration Statement or Prospectus, the officers,
directors, partners, members, managers, shareholders, accountants, attorneys,
agents and employees of each of them, each Person who controls each such Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees of each such
controlling person, each underwriter, if any, and each Person who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) such underwriter (each such person being referred to herein as a
“Covered Person”), from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, costs of preparation and
reasonable attorneys’ fees and any legal or other fees or expenses incurred by
such party in connection with any investigation or proceeding), expenses,
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, “Losses”), as incurred, arising out of or based upon any untrue
statement (or alleged untrue statement) of a material fact contained in any
Prospectus, offering circular, or other document (including any related
Registration Statement, notification, or the like or Free Writing Prospectus or
any amendment thereof or supplement thereto or any document incorporated by
reference therein) incident to any such registration, qualification, or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation thereunder
applicable to the Company and (without limitation of the preceding portions of
this Section 5(a)) will reimburse each such Covered Person for any legal and any
other expenses reasonably incurred in connection with investigating and
defending or settling any such Loss, provided that the Company will not be
liable in any such case to the extent that any such Loss arises out of or is
based on any untrue statement or omission by such Covered Person related to such
Covered Person or its Affiliates (other than the Company or any of its
subsidiaries, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such Registration
Statement, Prospectus, offering circular, Free Writing Prospectus or any
amendment thereof or supplement thereto, or any document incorporated by
reference therein, or other document in reliance upon and in conformity with
written information furnished to the Company by such Covered Person with respect
to such Covered Person for use therein.  It is agreed that the indemnity
agreement contained in this Section 5(a) shall not apply to amounts paid in
settlement of any such Loss or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably delayed or
withheld), provided that notwithstanding the foregoing, the indemnity agreement
contained in this Section 5(a) shall apply to amounts paid in settlement of any
Loss or action even if such settlement is effected without the consent of the
Company if the Company does not timely reply to a request for its consent.


17

--------------------------------------------------------------------------------





(b)         Indemnification by Holder of Registrable Securities.  The Company
may require, as a condition to including any Registrable Securities in any
Registration Statement filed in accordance with Section 4 hereof, that the
Company shall have received an undertaking reasonably satisfactory to it from
the participating Holder of such Registrable Securities to indemnify, to the
fullest extent permitted by law, severally and not jointly with any other
Holders of Registrable Securities, the Company, its directors and officers and
each Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), from and against all Losses
arising out of or based on any untrue statement of a material fact contained in
any such Registration Statement, Prospectus, Free Writing Prospectus, offering
circular, or other document, or any omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will (without limitation of the portions of this Section 5(b))
reimburse the Company, such directors, officers and controlling persons for any
legal or any other expenses reasonably incurred in connection with investigating
or defending any such Loss, in each case to the extent, but only to the extent,
that such untrue statement or omission is made in such Registration Statement,
Prospectus, Free Writing Prospectus, offering circular, or other document in
reliance upon and in conformity with written information furnished to the
Company by such Holder with respect to such Holder for inclusion in such
Registration Statement, Prospectus, offering circular or other document;
provided, however, that the obligations of such Holder hereunder shall not apply
to amounts paid in settlement of any such Losses (or actions in respect thereof)
if such settlement is effected without the consent of such Holder (which consent
shall not be unreasonably withheld); and provided, further, that the liability
of such Holder of Registrable Securities shall be individual, not joint and
several, for each Holder of Registrable Securities and shall be limited to the
net proceeds received by such selling Holder from the sale of Registrable
Securities covered by such Registration Statement, Prospectus, offering circular
or other document containing such untrue statement (or alleged untrue statement)
or omission (or alleged omission)  (less the aggregate amount of any damages
which such Holder has otherwise been required to pay in respect of such Loss or
any substantially similar Loss arising from the sale of such Registrable
Securities).


(c)          Conduct of Indemnification Proceedings.  If any Person shall be
entitled to indemnity hereunder (an “Indemnified Party”), such Indemnified Party
shall give prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure.  The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or proceeding, to, unless in the Indemnified Party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, assume, at the Indemnifying Party’s expense, the
defense of any such claim or proceeding, with counsel reasonably satisfactory to
such Indemnified Party; provided, however, that an Indemnified Party shall have
the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless:  (i) the Indemnifying
Party agrees to pay such fees and expenses; or (ii) the Indemnifying Party fails
promptly to assume, or in the event of a conflict of interest cannot assume, the
defense of such claim or proceeding or fails to employ counsel reasonably
satisfactory to such Indemnified Party; in which case the Indemnified Party
shall have the right to employ counsel and to assume the defense of such claim
or proceeding at the Indemnifying Party’s expense; provided, further, however,
that the Indemnifying Party shall not, in connection with any one such claim or
proceeding or separate but substantially similar or related claims or
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the Indemnified Parties, or for fees and expenses that are not
reasonable.  Whether or not such defense is assumed by the Indemnifying Party,
such Indemnifying Party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably delayed or
withheld).  Without the prior written consent of the Indemnified Party, the
Indemnifying Party shall not consent to entry of any judgment or enter into any
settlement that (x) does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such claim or litigation for which such Indemnified Party would be
entitled to indemnification hereunder or (y) involves the imposition of
equitable remedies or the imposition of any obligations on the Indemnified Party
or adversely affects such Indemnified Party other than as a result of financial
obligations for which such Indemnified Party would be entitled to
indemnification hereunder.


18

--------------------------------------------------------------------------------





(d)          Contribution.  If the indemnification provided for in this
Section 5 is unavailable to an Indemnified Party in respect of any Losses (other
than in accordance with its terms), then each applicable Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party, on the one hand, and such Indemnified Party, on the other hand, in
connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations.  The relative
fault of such Indemnifying Party, on the one hand, and Indemnified Party, on the
other hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made (or omitted) by, or relates to information supplied by, such Indemnifying
Party or Indemnified Party, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent any such action, statement
or omission.


19

--------------------------------------------------------------------------------





The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), an Indemnifying Party that
is a selling Holder of Registrable Securities shall not be required to
contribute any amount in excess of the net proceeds to such Holder from the
Registrable Securities sold pursuant to the Registration Statement which gives
rise to such obligation to contribute (less the aggregate amount of any damages
which the Holder has otherwise been required to pay in respect of such Loss or
any substantially similar Loss arising from the sale of such Registrable
Securities).  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  No selling Holder shall be liable for contribution under
this Section 5(d), except under such circumstances as such selling Holder would
have been liable for indemnification under this Section 5 if such
indemnification were enforceable under applicable law.


Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten offering are more favorable to the
Holders than the foregoing provisions, the provisions in the underwriting
agreement shall control.


(e)         Deemed Underwriter.  To the extent that any of the Holders of
Registrable Securities is, or would be expected to be, deemed to be an
underwriter of Registrable Securities pursuant to any SEC comments or policies
or any court of law or otherwise, the Company agrees that (i) the
indemnification and contribution provisions contained in this Section 5 shall be
applicable to the benefit of such Holder in its role as deemed underwriter in
addition to its capacity as a Holder (so long as the amount for which any other
Holder is or becomes responsible does not exceed the amount for which such
Holder would be responsible if the Holder were not deemed to be an underwriter
of Registrable Securities) and (ii) such Holder and its representatives shall be
entitled to conduct the due diligence which would normally be conducted in
connection with an offering of securities registered under the Securities Act,
including receipt of customary opinions and comfort letters.


(f)          Other Indemnification.  Indemnification similar to that specified
in the preceding provisions of this Section 5 (with appropriate modifications)
shall be given by the Company and each seller of Registrable Securities with
respect to any required registration or other qualification of securities under
any federal or state law or regulation or governmental authority other than the
Securities Act.


(g)         Non-Exclusivity.  The obligations of the parties under this
Section 5 shall be in addition to any liability which any party may otherwise
have to any other party.


20

--------------------------------------------------------------------------------





6.          Registration Expenses.  All reasonable fees and expenses incident to
the performance of or compliance with this Agreement by the Company (including,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with the SEC, NYSE, FINRA or the National Association of Securities Dealers,
Inc. and (B) of compliance with securities or Blue Sky laws, including, without
limitation, any fees and disbursements of counsel for the underwriters in
connection with Blue Sky qualifications of the Registrable Securities pursuant
to Section 4(h)), (ii) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities in a form eligible
for deposit with The Depository Trust Company and of printing Prospectuses if
the printing of Prospectuses is requested by the managing underwriters, if any,
the Demand Party or by the Holders of a majority of the Registrable Securities
included in any Registration Statement), (iii) messenger, telephone and delivery
expenses of the Company, (iv) fees and disbursements of counsel for the Company,
(v) expenses of the Company incurred in connection with any road show, (vi) fees
and disbursements of all independent certified public accountants referred to in
Section 4(o) hereof (including, without limitation, the expenses of any “cold
comfort” letters required by this Agreement) and any other persons, including
special experts retained by the Company and (vii) fees and disbursements of one
counsel for the Holders of Registrable Securities whose shares are included in a
Registration Statement (which counsel shall be selected as set forth in Section
8)) shall be borne by the Company whether or not any Registration Statement is
filed or becomes effective.  In addition, the Company shall pay its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
of the securities to be registered on the NYSE or such other national securities
exchange on which the Common Stock is listed and rating agency fees and the fees
and expenses of any Person, including special experts, retained by the Company.


The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any Holder of Registrable Securities or by any underwriter
(except as set forth in this Section 6 and in Section 8 or pursuant to the
underwriting agreement entered into in connection with such offering), (ii) any
underwriter’s fees (including discounts, commissions or fees of underwriters,
selling brokers, dealer managers or similar securities industry professionals)
relating to the distribution of the Registrable Securities (other than with
respect to Registrable Securities sold by the Company), or (iii) any other
expenses of the Holders of Registrable Securities not specifically required to
be paid by the Company pursuant to the first paragraph of this Section 6.


7.          Rule 144.  The Company covenants that it will file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Demand Party,
make publicly available such information so long as necessary to permit sales of
Registrable Securities pursuant to Rule 144), and it will take such further
action as any Holder of Registrable Securities (or, if the Company is not
required to file reports as provided above, any Demand Party) may reasonably
request, all to the extent required from time to time to enable such Holder to
sell shares of Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by (i) Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or (ii) any
similar rule or regulation hereafter adopted by the SEC.  Upon the request of
any Holder of Registrable Securities, the Company will deliver to such Holder a
written statement as to whether it has complied with such requirements and, if
not, the specific requirements with which it did not so comply.  Notwithstanding
anything contained in this Section 7, the Company may deregister under Section
12 of the Exchange Act if it then is permitted to do so pursuant to the Exchange
Act and the rules and regulations thereunder.


21

--------------------------------------------------------------------------------





8.          Selection of Counsel.  In connection with any registration of
Registrable Securities pursuant to Section 2 or 3 hereof, if the Investor is
participating in such registration pursuant to Section 2 or 3 hereof, the
Investor may select one counsel to represent it and all other Holders
participating in such registration, and if the Investor is not participating in
such registration pursuant to Section 2 or 3 hereof, the Holders other than the
Investor of a majority of the Registrable Securities covered by any such
registration may select one counsel to represent such other Holders of
Registrable Securities covered by such registration; provided, however, that in
the event that the counsel selected as provided above is also acting as counsel
to the Company in connection with such registration, the Holders shall be
entitled to select one additional counsel at the Company’s expense to represent
all Holders.


9.          Miscellaneous.


(a)          Holdback Agreement.  In consideration for the Company agreeing to
its obligations under this Agreement, each Holder agrees in connection with any
underwritten offering of the Company’s securities with respect to which the
Company has complied with its obligations under Section 2 or Section 3 of this
Agreement, as applicable (whether or not such Holder is participating in such
offering) upon the request of the underwriters managing any such underwritten
offering, not to effect (other than pursuant to such offering) any public sale
or distribution of Registrable Securities, including, but not limited to, any
sale pursuant to Rule 144, or make any short sale of, grant any option for the
purchase of, or otherwise dispose of any Registrable Securities, any other
equity securities of the Company or any securities convertible into or
exchangeable or exercisable for any equity securities of the Company, in each
case without the prior written consent of such underwriters and subject to
customary exceptions, during the Holdback Period; provided that nothing herein
will prevent (i) any Holder that is a partnership or corporation from making a
transfer to an Affiliate that is otherwise in compliance with applicable
securities laws, (ii) any pledge of Registrable Securities by a Holder in
connection with a Permitted Loan (as defined in the Investment Agreement) or
(iii) any foreclosure in connection with a Permitted Loan (as defined in the
Investment Agreement) or transfer in lieu of a foreclosure thereunder, in each
case that is otherwise in compliance with applicable securities laws. 
Notwithstanding the foregoing, any discretionary waiver or termination of this
holdback provision by such underwriters with respect to any of the Holders shall
apply to the other Holders as well, pro rata based upon the number of shares
subject to such obligations.


If any registration pursuant to Section 3 of this Agreement shall be in
connection with any underwritten public offering, if requested by the managing
underwriter or underwriters, the Company will not effect any public sale or
distribution of any common equity (or securities convertible into or
exchangeable or exercisable for common equity) (other than a registration
statement (i) on Form S‑4, Form S‑8 or any successor forms thereto or (ii) filed
solely in connection with an exchange offer or any employee benefit or dividend
reinvestment plan) for its own account, during the Holdback Period.


22

--------------------------------------------------------------------------------





(b)         Amendments and Waivers.  The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given without the written consent of each of the Company and the Holders of a
majority of the Registrable Securities; provided, however, that (x) any
amendment, modification, supplement, waiver or consent to departures from the
provisions of this Agreement that would subject a Stockholder to adverse
differential treatment relative to the other Stockholders shall require the
agreement of the differentially treated Stockholder and (y) any amendment,
modification, supplement, waiver or consent to departures from the provisions of
this Agreement that would be adverse to a right specifically granted to a
specific Stockholder herein (but not to other Stockholders) shall require the
agreement of that Stockholder. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose securities are being sold
pursuant to a Registration Statement and that does not directly or indirectly
affect the rights of other Holders may be given by Holders of at least a
majority of the Registrable Securities being sold by such Holders pursuant to
such Registration Statement.


(c)         Successors, Assigns and Transferees.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  The provisions of this Agreement
which are for the benefit of the parties hereto other than the Company may be
transferred or assigned to any Person in connection with a Transfer (as defined
in the Investment Agreement) of Series A Preferred Stock or Common Stock issued
upon conversion of the Series A Preferred Stock to such Person in a Transfer
permitted by Section 5.08(b)(i) of the Investment Agreement; provided, however,
that (i) prior written notice of such assignment of rights is given to the
Company and (ii) such transferee agrees in writing to be bound by, and subject
to, this Agreement as a “Holder” pursuant to a written instrument in form and
substance reasonably acceptable to the Company.  Except as provided in Section 5
with respect to an Indemnified Party, nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any Person other than the
parties hereto and their respective successors and permitted assigns any legal
or equitable right, remedy or claim under, or in respect of this Agreement or
any provision herein contained.


(d)         Notices.  All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed given if delivered
personally, emailed (which is confirmed) or sent by overnight courier (providing
proof of delivery) to the parties at the following addresses:


23

--------------------------------------------------------------------------------






 
If to the Company, to:
         
US Foods, Inc.
   
9399 W. Higgins Road, Suite 100
   
Rosemont, IL 60018
   
Attention:     General Counsel
 
Email:           legalnotices@usfoods.com
       
with a copy (which shall not constitute notice) to:
       
Cravath, Swaine & Moore LLP
   
Worldwide Plaza
   
825 Eighth Avenue
   
New York, NY 10019
   
Attention:       Robert I. Townsend, Esq.
 
                       O. Keith Hallam, III, Esq.
 
                       Jenny Hochenberg, Esq.
 
Email:             rtownsend@cravath.com
 
                       khallam@cravath.com
 
                       jhochenberg@cravath.com
       
if to the Stockholders or the Investor, to the Investor, to:
       
KKR Fresh Aggregator L.P.
   
c/o Kohlberg Kravis Roberts & Co. L.P.
   
2800 Sand Hill Road, Suite 200
   
Menlo Park, California 94025
   
Attention:     Nate Taylor
 
Email:           nate.taylor@kkr.com
       
with a copy (which shall not constitute notice) to:
       
Simpson Thacher & Bartlett LLP
   
425 Lexington Avenue
   
New York, NY 10017
   
Attention:     Marni J. Lerner, Esq.
 
Email:           mlerner@stblaw.com



or such other address or email address as such party may hereafter specify by
like notice to the other parties hereto.  All such notices, requests and other
communications shall be deemed received on the date of actual receipt by the
recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a business day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding business day in the place of receipt.


24

--------------------------------------------------------------------------------





(e)          Descriptive Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein.


(f)          Severability.  If any term, condition or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect.  Upon such determination that any term,
condition or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law.


(g)          Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail), each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties hereto and delivered to the other
parties hereto.


(h)          Governing Law; Submission to Jurisdiction.  This Agreement and all
legal or administrative proceedings, suits, investigations, arbitrations or
actions (“Actions”) (whether at law, in equity, in contract, in tort or
otherwise) based upon, arising out of or relating to this Agreement or the
negotiation, execution or performance of this Agreement, shall be governed by,
and construed in accordance with, the laws of the State of Delaware applicable
to contracts executed in and to be performed entirely within that State,
regardless of the laws that might otherwise govern under any applicable conflict
of laws principles.


All Actions arising out of or relating to this Agreement shall be heard and
determined in the Chancery Court of the State of Delaware (or, if the Chancery
Court of the State of Delaware declines to accept jurisdiction over any Action,
any state or federal court within the State of Delaware) and the parties hereto
hereby irrevocably submit to the exclusive jurisdiction and venue of such courts
in any such Action and irrevocably waive the defense of an inconvenient forum or
lack of jurisdiction to the maintenance of any such Action.  The consents to
jurisdiction and venue set forth in this Section 9(h) shall not constitute
general consents to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto.  Each party
hereto agrees that service of process upon such party in any Action arising out
of or relating to this Agreement shall be effective if notice is given by
overnight courier at the address set forth in Section 9(d) of this Agreement. 
The parties hereto agree that a final judgment in any such Action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law; provided that nothing in the
foregoing shall restrict any party’s rights to seek any post-judgment relief
regarding, or any appeal from, a final trial court judgment.


(i)          Specific Performance.  Each party hereto acknowledges that money
damages would not be an adequate remedy in the event that any of the covenants
or agreements in this Agreement are not performed in accordance with its terms,
and it is therefore agreed that in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof.


25

--------------------------------------------------------------------------------





(j)          Further Assurances.  At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.


(k)          Termination.  The provisions of this Agreement (other than
Section 5 and Section 6) shall terminate upon the earliest to occur of (i) its
termination by the written agreement of all parties hereto or their respective
successors in interest, (ii) the date on which all shares of Common Stock have
ceased to be Registrable Securities and (iii) the dissolution, liquidation or
winding up of the Company.  Nothing herein shall relieve any party from any
liability for the breach of any of the agreements set forth in this Agreement.


(l)          No Inconsistent Agreements; Most Favored Nations.  The Company
shall not hereafter enter into any agreement with respect to its securities that
is inconsistent with or violates the rights granted to the Holders of
Registrable Securities in this Agreement.  In the event that the Company desires
to enter into any agreement with any Person, including any holder or prospective
holder of any securities of the Company, giving or granting any registration (or
related) rights the terms of which are more favorable than or senior to the
registration or other rights granted to the Holders of Registrable Securities
hereunder, then (i) the Company shall provide prior written notice thereof to
the Holders of Registrable Securities and (ii) upon execution by the Company of
such other agreement, the terms and conditions of this Agreement shall be,
without any further action by the Holders or the Company, automatically amended
and modified in an economically and legally equivalent manner such that the
Holders shall receive the benefit of the more favorable terms and/or conditions
(as the case may be) set forth in such other agreement, provided that upon
written notice to the Company at any time, any Holder may elect not to accept
the benefit of any such amended or modified term or condition, in which event
the term or condition contained in this Agreement shall apply to such Holder as
it was in effect immediately prior to such amendment or modification as if such
amendment or modification never occurred with respect to such Holder.


26

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be duly executed on its behalf as of the date first
written above.



  US FOODS HOLDING CORP.          

By:
/s/ Pietro Satriano        Name:
 Pietro Satriano       Title: 
 Chairman and Chief Executive Officer          
















[Signature Page to Registration Rights Agreement]




27

--------------------------------------------------------------------------------






  KKR FRESH AGGREGATOR L.P.            By: KKR Fresh Aggregator GP LLC, its
general partner
     
 


 
By:
/s/ Nathaniel H. Taylor
        Name:  
Nathaniel H. Taylor         Title:    
Vice President
           











[Signature Page to Registration Rights Agreement]





28